Citation Nr: 1002328	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-32 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for disability 
manifested by gastrointestinal (GI) problems, to include as 
due to an undiagnosed illness.  

3.  Entitlement to service connection for disability 
manifested by breathing (respiratory) problems, to include as 
due to an undiagnosed illness.  

4.  Entitlement to service connection for disability 
manifested by joint and/or muscle pain, to include as due to 
an undiagnosed illness.  

5.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.  

6.  Entitlement to service connection for disability 
manifested by sleep disturbance, to include as due to an 
undiagnosed illness.  

7.  Entitlement to service connection for disability 
manifested by chest pains, to include as due to an 
undiagnosed illness.  

8.  Entitlement to service connection for "blast syndrome."  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1988 to September 1993.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  In his October 
2007 Substantive Appeal, the Veteran requested a Travel Board 
hearing; in July 2008 (on the date the hearing was scheduled) 
he withdrew the hearing request.  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.  

2.  The Veteran is not shown to have a skin disability.  

3.  The Veteran is not shown to have a GI disability.  
4.  The Veteran is not shown to have a breathing/respiratory 
disability.  

5.  The Veteran's multiple joint and/or muscle complaints of 
pain/problems, when shown, were attributed to known clinical 
orthopedic diagnoses; there is no postservice objective 
evidence of diagnosis or signs or symptoms of a chronic 
disability manifested by multiple joint/muscle complaints.  

6.  The record does not show that a chronic disability 
manifested by fatigue, sleep disturbances, chest pain, or 
residuals of a blast, was manifested in service, or that at 
any time since his discharge from active service the Veteran 
has had objective indications of a qualifying chronic 
disability manifested by fatigue, sleep disturbances, chest 
pain, or residuals of a blast.  


CONCLUSIONS OF LAW

1.  Service connection for a skin disability, to include as 
due to an undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2009).  

2.  Service connection for a disability manifested by GI 
problems, to include as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).  

3.  Service connection for a disability manifested by 
respiratory problems, to include as due to an undiagnosed 
illness is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

4.  Service connection for a disability manifested by 
multiple joint/muscle complaints or problems, including as 
due to an undiagnosed illness is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.317 (2009).  

5.  Service connection for a disability manifested by 
fatigue, sleep disturbances, chest pain, or residuals of a 
blast, to include as due to an undiagnosed illness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to their initial 
adjudication.  Mayfield, 444 F.3d at 1333.  An October 2005 
letter explained the evidence necessary to substantiate his 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  While he was not 
advised of the criteria for rating the claimed disabilities, 
or those governing effective dates of awards, he is not 
prejudiced by such defect (Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless service connection is 
allowed, and this decision does not do so.  
The Veteran's service treatment records (STRs) are associated 
with his claims file and postservice treatment records have 
been secured.  The RO arranged for a VA examination in 
December 2005; the Veteran failed (without giving cause) to 
report for the examination, and has not requested to be 
rescheduled for such examination.  While VA has a statutory 
duty to assist the Veteran in developing evidence pertinent 
to a claim, the Veteran also has a duty to assist and 
cooperate with the VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  He has not identified any pertinent 
evidence that remains outstanding.  Evidentiary development 
in these matters is complete to the extent possible.  
Accordingly, the Board will address the merit of the claims.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Compensation may be paid to any Persian Gulf War Veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, fatigue, signs or symptoms involving the 
skin, headache, muscle pain, joint pain, neurologic signs or 
symptoms, respiratory system signs or symptoms, sleep 
disturbances and GI signs or symptoms.  38 C.F.R. § 3.317(b).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indications of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptoms illnesses that 
are defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia: (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C.A. 
§ 1117(d) warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
the three illnesses listed above as medically unexplained 
chronic multisymptom illnesses.  38 C.F.R. 
§ 3.317(a)(2)(i)(B)(1)-(3).  

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Skin Disability, GI Disability, Breathing/Respiratory 
Disability

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought, specifically a skin disability (claimed to be of the 
facial area), a GI disability, and a breathing/respiratory 
disability.  In the absence of proof of a present disability, 
there is no valid claim of service connection.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran was 
specifically advised that to establish service connection for 
a claimed disability, as a threshold requirement, he must 
show he actually has the disability.  

The Veteran's STRs show that in April 1993 he was treated for 
dermatitis of the facial area.  A diagnosis of dermatitis was 
given, and it was noted to be healing.  A subsequent 
treatment record notes the Veteran was seen for follow-up 
treatment for contact dermatitis from poison ivy on the neck 
and ears.  

Regarding the claim of service connection for a GI 
disability, the Veteran's STRs show that in November 1989 he 
was seen for complaints of diarrhea and stomach cramps.  The 
diagnosis was possible diarrhea.  In November 1990, he was 
treated for stomach pains; the diagnoses were possible 
gastritis and gastroenteritis.  In May 1991, he was seen for 
complaints of stomach cramps and nausea; the diagnosis was 
dehydration.  And in November 1992, the Veteran complained of 
epigastric abdomen pain and nausea (from eating pizza).  The 
diagnosis was possible gastritis.  

Regarding the claim of service connection for a 
breathing/respiratory disability, the Veteran's STRs show 
that in September 1990 he was seen for complaints of a severe 
cough, sore throat, and chest congestion.  There were no 
unusual respiration sounds, but bronchial congestion was 
found.  The diagnosis was upper respiratory distress.  In 
September 1992, he complained of flu symptoms, specifically 
chest congestion and nausea, after sharing a soda with a sick 
friend.  Postservice treatment records consist of a May 1998 
VA Persian Gulf Registry screening record that notes a tiny 
calcified granuloma within the right lower lung field, with 
no evidence of active pulmonary disease.  

The Veteran failed to report for a VA examination scheduled 
in December 2005 to ascertain the presence of the claimed 
disabilities.  He has not submitted, or identified for VA to 
secure, any competent (medical) evidence that he has a skin 
disability, a GI disability (or signs or symptoms of a GI 
disability), or a breathing/respiratory disability (or signs 
or symptoms of a breathing/respiratory disability), or has 
had a skin, GI, or breathing/respiratory disability during 
the pendency of his claim/appeal.  Consequently, the 
threshold requirement for substantiating a service connection 
claim as to such disabilities is not met.  There is no valid 
claim of service connection for a skin disorder or for GI or 
breathing/respiratory disabilities.  Accordingly, such claims 
must be denied.  

Multiple Joints/Muscle Pain

The Veteran's STRs show that in August 1989 he complained of 
low back pain from physical training and of left wrist pain.  
The diagnoses were muscle strain (back) and ulnar nerve 
inflammation (left wrist).  In October 1989, the Veteran 
complained of right ankle pain accompanied by swelling (from 
two separate events), and the diagnosis was suspected 
sprain/strain.  The ankle was wrapped; the Veteran was given 
crutches, and was placed on 72 hours of bedrest.  
Subsequently, the right ankle was placed in a cast.  November 
1989 X-rays revealed no significant abnormality.  In February 
1990, the Veteran again complained of low back pain; he was 
able to bend his back easily, showing no signs of pain.  The 
diagnosis was low back pain.  In May 1990, the Veteran was 
treated for complaints of right wrist pain since an IV was 
removed; there was no discoloration or swelling, and 
palpation caused no pain.  December 1990 records note the 
Veteran was treated for left ankle pain with accompanied 
swelling (he indicated he fell on some ice); the diagnosis 
was sprained left ankle.  In April 1992, the Veteran 
complained of right foot heel pain from a blister sustained 
on road march.  There was no apparent swelling or redness 
around the heel, but it was painful when palpated.  December 
1992 records note the Veteran injured his left ankle stepping 
off a curb.  Physical examination revealed swelling, edema, 
and ecchymosis.  The diagnosis was left ankle sprain; the 
Veteran was placed on a limited duty physical profile.  In 
April 1993, he complained of a sore right ankle.  There was 
no evidence of swelling and X-rays were within normal limits.  
The diagnosis was contusion of the fifth metatarsal.  

As is noted above, the Veteran did not report for a VA 
examination scheduled in December 2005 to ascertain the 
presence and etiology of his claimed disabilities.  He has 
not identified any objective evidence of signs or symptoms of 
a chronic disability(ies) manifested by joint/muscle 
pain/problems; his STRs do not contain a diagnosis of such 
disability(ies), and there is no postservice objective 
evidence of signs or symptoms of such chronic 
disability(ies).  The joints/muscles complaints and findings 
noted in service were linked to injuries/known clinical 
diagnoses, and appear to have resolved.  Consequently, they 
fall outside the purview of the "undiagnosed illness" 
presumptive provisions, and 38 U.S.C.A. § 1117 does not 
apply.  

In light of the above, a preponderance of the evidence is 
against the claim of service connection for a disability(ies) 
manifested by multiple joint and/or muscle pain, to include 
as due to an undiagnosed illness.  Accordingly, service 
connection for such disability must be denied.  


Fatigue, Sleep Disturbance, Chest Pains, "Blast Syndrome"

The threshold question that must be addressed here (as with 
any claim seeking service connection) is whether the Veteran 
actually has the disability for which service connection is 
sought.  In the absence of proof of a present disability, 
there is no valid claim of service connection.  See Brammer, 
3 Vet. App. at 225.  

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnoses of/relating to fatigue, sleep 
disturbances, chest pain, or residuals of (or an event 
involving) a blast.  

The Veteran is not shown to have a current diagnosis of a 
disability manifested by fatigue, sleep disturbances, chest 
pain, or residuals of a blast.  The question then becomes 
whether he has signs or symptoms of a disability manifested 
by fatigue, sleep disturbances, chest pain, or residuals of a 
blast, so as to warrant presumptive service connection under 
38 U.S.C.A. § 1117.  

Significantly, the record does not show that at any time (in 
service or thereafter) there were unexplained symptoms of a 
disability manifested by fatigue, sleep disturbances, chest 
pain, or residuals of a blast, or "objective indications of 
a qualifying chronic disability" manifested by fatigue, 
sleep disturbances, chest pain, or residuals of a blast.  See 
38 C.F.R. § 3.317(a)(1).  No records in service or 
postservice, report "signs" of a chronic disability 
manifested by fatigue, sleep disturbances, chest pain, or 
disability identified as residuals of a blast.  Furthermore, 
the record does not show that at any time there were non-
medical indicators of a disability manifested by fatigue, 
sleep disturbances, chest pain, or identified as residuals of 
a blast, capable of independent verification.  All there is 
to support the Veteran's allegations that he has disabilities 
manifested by fatigue, sleep disturbances, chest pain, or 
that are residuals of a blast, are his own subjective 
complaints/accounts that are incapable of independent 
verification.  

In light of the foregoing, the Board finds that the answer to 
the threshold question that must be addressed, i.e., whether 
the Veteran actually has the disability(ies) for which 
service connection is sought, is negative.  In the absence of 
proof of a present disability, there is no valid claim of 
service connection.  See Brammer, 3 Vet. App. at 225.  

The preponderance of the evidence is against these claims.  
Accordingly, they must be denied.  


ORDER

Service connection for a skin disability, to include as due 
to an undiagnosed illness is denied.  

Service connection for a GI disability, to include as due to 
an undiagnosed illness is denied.  

Service connection for a breathing/respiratory disability, to 
include as due to an undiagnosed illness is denied.  

Service connection for a chronic joint/muscle disability, to 
include as due to an undiagnosed illness is denied.  

Service connection for disabilities manifested by fatigue, 
sleep disturbances, chest pain, and/or for residuals of a 
blast injury, to include as due to an undiagnosed illness is 
denied.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


